Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 02/18/2021.
Priority
This application, Pub. No. US 2019/0204308 A1, is a National Stage of International Patent Application No. PCT/FR2016/053566, filed 12/20/2016, Pub. No. WO 2017/109376 (A1), published 06/29/2017, which claims foreign priority to application FR 1562932, filed 12/21/2015. 
Status of Claims
Claims 26, 31-39, 45 and 46 are currently pending.  Claims 1-17 have been originally pending.  Claims 1-9 and 11-17 have been amended, and Claims 18-25 have been added, as set forth in Applicant’s preliminary amendment filed 06/18/2018.  Claims 1-25 have been subject to election/restriction requirement mailed 05/01/2020.  Claims 9-17, 19 and 25 have been withdrawn from consideration, and Claims 1-8, 18 and 20-24 have been rejected, as set forth in the Non-Final Office Action mailed 07/30/2020.  Claims 1-25 have been cancelled, and new Claims 26-45 have been added, as set forth in Applicant’s amendment filed 10/30/2020.  Claims 31-39 and 45 have been withdrawn from consideration.  Claim 26 has been amended; Claims 27-30 and 40-44 have been cancelled; and Claim 46 has been added, as set forth in the Applicant’s amendment filed 02/18/2021.  Claim 45 is amended, as set forth in the Examiner’s amendment below.  Claims 26, 31-39, 45 and 46 are allowed.
Withdrawn Objections/Rejections
The rejections, set forth in the previous Office Action mailed 12/18/2020, are withdrawn in view of Applicant’s amendment of the claims and argument.
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in the telephone interviews with Matthew C. Barthalow on 02/22/2021.
Claim 45 is amended to read as follows:
45.	The aqueous solution according to claim 33, wherein the stabilizer and/or blocking agent of human or animal origin is selected from the group consisting of animal sera, skimmed milk, hydrolyzed caseins, non-hydrolyzed caseins, bovine albumin, human albumin, and gelatins.

Rejoinder
Claims 26 is directed to an allowable product.  Claim 31-39 and 45, drawn to the aqueous solution, the immunoassay kit and the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I-VI, as set forth in the Office action mailed on 05/01/2020, is hereby withdrawn.  In view of the withdrawal of the restriction/election requirement as to the rejoined inventions, applicant(s) are advised that In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Withdrawal of Species Election Requirement
Claims 26, 31-39, 45 and 46 are allowable.  The restriction requirement between inventions species, as set forth in the Office action mailed on 05/01/2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Conclusion
Claims 26, 31-39, 45 and 46 are allowed and renumbered as Claims 1-12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641